Case 1:19-cv-01940-TWP-DML Document 68-3 Filed 02/20/20 Page 1 of 5 PageID #: 390




                                      Exhibit 3
     Case 1:19-cv-01940-TWP-DML Document 68-3 Filed 02/20/20 Page 2 of 5 PageID #: 391


Johnson, Susanne A.

From:                   Brennaman, Nate
Sent:                   Wednesday, January 29, 2020 1:05 PM
To:                     Jonathan Misny
Cc:                     Anthony Paronich; murphy@mmmb.com; Hoffman, Erin L.; Johnson, Susanne A.
Subject:                RE: Perrong v. Golden Rule Insurance Company - Objection to Subpoena


Hi Jonathan,

Yes, I had missed (or had forgotten) that part of your December 30 email. Thank you for alerting me to that. Even so,
Golden Rule believes that your Jan. 23 letter that you sent to Verizon objecting to the subpoena is legally invalid and
unfounded, for the reasons we stated in our Jan. 28 letter to Verizon.

Thanks.

Nate Brennaman
Counsel
nate.brennaman@FaegreBD.com Download vCard
D: +1 612 766 8727 | M: +1 612 859 7053

Faegre Baker Daniels LLP
2200 Wells Fargo Center | 90 South Seventh Street | Minneapolis, MN 55402-3901, USA

Effective February 1, 2020, Faegre Baker Daniels will combine with Drinker Biddle & Reath to become Faegre Drinker
Biddle & Reath LLP (Faegre Drinker). At that time, my email address will change to reflect the new firm domain, though
my current email address will work for a short time following our combination. All phone and fax numbers will remain
the same. As we take our place among the top 50 AmLaw firms, the new Faegre Drinker builds upon and reflects our
current firms’ shared values and cultures.

From: Jonathan Misny <misny@mmmb.com>
Sent: Tuesday, January 28, 2020 3:02 PM
To: Brennaman, Nate <Nate.Brennaman@FaegreBD.com>
Cc: Anthony Paronich <anthony@paronichlaw.com>; murphy@mmmb.com; Hoffman, Erin L.
<Erin.Hoffman@faegrebd.com>; Johnson, Susanne A. <Susanne.Johnson@FaegreBD.com>
Subject: Re: Perrong v. Golden Rule Insurance Company - Objection to Subpoena

Nate:

We will not be withdrawing our objection to the subpoena.

From my December 30, 2019 email to you I cut and paste the following:

"With respect to the Verizon information, we continue to object to production of Mr. Perrong's phone records primarily
on the basis of relevance and we intend to move to quash if Golden Rule proceeds to subpoena that information
from Verizon."

I don't know how we could have been any more clear about our intentions to quash the subpoena, so I assume you must
have forgotten about this email.

Thank you,
                                                                    1
    Case 1:19-cv-01940-TWP-DML Document 68-3 Filed 02/20/20 Page 3 of 5 PageID #: 392


On Tue, Jan 28, 2020 at 3:48 PM Brennaman, Nate <Nate.Brennaman@faegrebd.com> wrote:

Hi Jonathan,



I was surprised to receive your January 23, 2020 letter to Verizon (attached). My understanding, based on our
December 12, 2019 meet-and-confer call, was that the parties agreed to resolve their dispute over Mr. Perrong’s
deficient responses to Golden Rule’s RFPs 1-4, 8, and 9-11, (see attached Nov. 12, 2019 letter), by Golden Rule
subpoenaing that information from Verizon. Indeed, on the day after we met-and-conferred, I sent you a letter which
stated: “With respect to Verizon records, we concluded, after discussion, that Golden Rule will subpoena
Verizon for the relevant phone records and information about the subscriber(s) for the telephone number
and the acquisition of the telephone number.” (See attached December 13, 2019 letter). To my knowledge,
you never contested that summary of our meet-and-confer call. Yet, now you have sent this Jan. 23 letter to
Verizon objecting to its production of the requested records.



Attached is Golden Rule’s letter to Verizon, responding to your objection. In addition to being legally
ineffective, your Jan. 23 objection is also unfounded. You seem to keep forgetting that Golden Rule has a
counterclaim in this case. Golden Rule’s narrow request for Verizon records from January 1, 2019 to the date
of the subpoena is plainly not overbroad in light of the allegations in the counterclaim.



To avoid unnecessary confusion, please inform Verizon immediately that Mr. Perrong withdraws his objection
to Golden Rule’s January 10, 2020 subpoena.


Thank you.



Nate Brennaman
Counsel
nate.brennaman@FaegreBD.com Download vCard
D: +1 612 766 8727 | M: +1 612 859 7053

Faegre Baker Daniels LLP
2200 Wells Fargo Center | 90 South Seventh Street | Minneapolis, MN 55402-3901, USA

Effective February 1, 2020, Faegre Baker Daniels will combine with Drinker Biddle & Reath to become Faegre Drinker
Biddle & Reath LLP (Faegre Drinker). At that time, my email address will change to reflect the new firm domain, though
my current email address will work for a short time following our combination. All phone and fax numbers will remain
the same. As we take our place among the top 50 AmLaw firms, the new Faegre Drinker builds upon and reflects our
current firms’ shared values and cultures.

From: Johnson, Susanne A. <Susanne.Johnson@FaegreBD.com>
Sent: Thursday, January 23, 2020 12:50 PM

                                                                   2
    Case 1:19-cv-01940-TWP-DML Document 68-3 Filed 02/20/20 Page 4 of 5 PageID #: 393

To: Brennaman, Nate <Nate.Brennaman@FaegreBD.com>
Subject: FW: Perrong v. Golden Rule Insurance Company - Objection to Subpoena



FYI- We just got this from Jonathan Misny. For some reason you are not on the original email string.




Susanne A. Johnson
Associate
susanne.johnson@FaegreBD.com Download vCard
D: +1 317 237 1465

Faegre Baker Daniels LLP
300 N. Meridian Street | Suite 2500 | Indianapolis, IN 46204, USA

Effective February 1, 2020, Faegre Baker Daniels will combine with Drinker Biddle & Reath to become Faegre Drinker
Biddle & Reath LLP (Faegre Drinker). At that time, my email address will change to reflect the new firm domain, though
my current email address will work for a short time following our combination. All phone and fax numbers will remain
the same. As we take our place among the top 50 AmLaw firms, the new Faegre Drinker builds upon and reflects our
current firms’ shared values and cultures.




From: Stacey Wayt <stacey@mmmb.com>
Sent: Thursday, January 23, 2020 1:47 PM
To: Hoffman, Erin L. <Erin.Hoffman@faegrebd.com>; Magnuson, Peter C. <Peter.Magnuson@FaegreBD.com>; Dunn,
Amy Grewal <Amy.Dunn@FaegreBD.com>; bgameros@legaltexas.com; Johnson, Susanne A.
<Susanne.Johnson@FaegreBD.com>
Cc: Jonathan Misny <misny@mmmb.com>
Subject: Perrong v. Golden Rule Insurance Company - Objection to Subpoena




Counsel,



Per Jonathan Misny's request, attached please find correspondence sent via facsimile to Verizon this afternoon with
regard to the above referenced matter.



Please let me know if you have any issues viewing same.



Kind regards,


                                                                    3
     Case 1:19-cv-01940-TWP-DML Document 68-3 Filed 02/20/20 Page 5 of 5 PageID #: 394



--

Stacey Wayt, Paralegal

MURRAY MURPHY MOUL + BASIL LLP

1114 Dublin Road

Columbus, OH 43215

Phone: (614) 488-0400

Email: stacey@mmmb.com




--
Jonathan Misny
Murray Murphy Moul + Basil, LLP
1114 Dublin Road
Columbus, OH 43215
Telephone: 614.488.0400
Direct Dial: 614.610.9657
Facsimile: 614.488.0401
E-mail: misny@mmmb.com




                                             4
